Per Curiam.

Defendant, a foreign corporation not authorized to do business in this State, conducts a personnel placement agency in Connecticut. Defendant solicited plaintiff by telephone from Connecticut to New York and arranged to supply a prospective employee. Plaintiff has brought this action in the City Court of Yonkers for the return of a fee claimed to have been paid to defendant on a conditional basis. The summons and complaint were served upon the Secretary of State in Albany, New York, purportedly pursuant to section 307 of the Business Corporation Law, and copies were served by registered mail addressed to defendant in Stamford, Connecticut. In our opinion, upon the facts shown, there was no transaction of business in this State which would subject defendant to long-arm jurisdiction (Katz & Son Billiard Prods. v. Correale & Sons, 26 A D 2d 52, affd. 20 N Y 2d 903). Moreover, the long-arm limits of the City Court of Yonkers are confined to the County of Westchester or any adjoining county (UCCA, § 404, subd. [b]). Accordingly, the motion to dismiss for lack of in personam jurisdiction was properly granted.
The order should be affirmed, with $10 costs.